DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, and 12 recite the limitation "the opening.” There is no mention of an opening in the above claims prior nor in claim 8 from which these claims depend.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 2017/0259195 A1).
Re: Claim 1, Mitchell discloses the claimed invention including a water filter comprising: a filter housing (160) having a first end and a second end and defining a cavity therein; a filtration material (164) disposed within the cavity and arranged therein for filtering water; a port shield (152) having a first end and, wherein the first end (31) of the port shield is connected to the first end of the filter housing; a connector part (174, 176) connected to a second end of the port shield opposite the first end of the port shield; and a pair of water ports (170, 172) at least partially extending between the connector part through the port shield and towards the filter housing such that at least a portion of at least one of the pair of water ports extends into the cavity for feeding source water therein for filtering via the filtration material in operation (Depicted in Fig. 4, ports extend into cavity via the smaller diameter portions).
Re: Claim 2, Mitchell discloses the claimed invention including the filtration media is enclosed solely within the filter housing (Depicted in Fig. 4).
Re: Claim 3, Mitchell discloses the claimed invention including the connector part includes a pair of opposed ramps (169) connectable to a refrigerator filter part (Depicted in Figs. 9 and 14).
Re: Claim 4, Mitchell discloses the claimed invention including the opposed ramps are disposed on opposite sides of the opening of the connector part (Depicted in Figs. 9 and 14).
Re: Claim 5, Mitchell discloses the claimed invention including the filtration material is a carbon filter rod (Fig. 4 and Para. 41, carbon rod).
Re: Claim 6, Mitchell discloses the claimed invention including only a portion of the pair of water ports extend into the filter housing (Depicted in Fig. 5, reduced diameter portion of port extends into filter housing).
Re: Claim 7, Mitchell discloses the claimed invention including each of the pair of water ports includes a mating portion, and wherein the mating portion of each water port is disposed entirely between the connector part and the port shield and not the filter housing (Fig. 5 depicts the mating portion mated to external device).
Re: Claim 8, Mitchell discloses the claimed invention including a water filter comprising:
a filter housing (160) having a filtration media (164) enclosed therein (Fig.4, Para. 41, casing with media therein);
a port shield (152) connected to a first end of the filter housing and adapted to at least partially enclose one or more water ports (170, 172) therebetween (Figs. 4 and 9);
a connector part (176) connected to an end of the port shield opposite the first end where the port shield connects to the filter housing;
an inlet port (170) configured for delivering water into the filter housing and positioned in the connector part such that the inlet port at least partially extends from the connector part through the port shield and towards the first end of the filter housing (Depicted in Fig. 5); and
an outlet port (172) configured for dispensing filtered water from the filter housing, wherein the outlet port is adjacent to the inlet port in the connector part and at least partially extends from the connector part through the port shield and towards the first end of the filter housing (Depicted in Fig. 5).
Re: Claim 9, Mitchell discloses the claimed invention including the connector part includes a pair of opposed ramps (169) disposed on opposite sides of the opening of the connector part (Depicted in Figs. 9 and 14).
Re: Claim 10, Mitchell discloses the claimed invention including the pair of opposed ramps are symmetrically disposed on opposite sides of the opening (Depicted in Figs. 9 and 14, disposed opposite).
Re: Claim 11, Mitchell discloses the claimed invention including the filtration media is enclosed solely within the filter housing (Depicted in Fig. 4).
Re: Claim 12, Mitchell discloses the claimed invention including portions of the inlet port and outlet port for connecting the inlet and outlet ports to a refrigerator filter part (110) are disposed solely between the opening of the connector part and port shield and not the filter housing (Figs. 1-3 depict the inlet and outlet port connecting to a refrigerator filter part).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiang, Rookey, Zhibin, Ye, Fritze, and Carlson are also cited disclosing filter housings with port shield, connector parts at a first end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754